Citation Nr: 1425817	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-47 484	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable rating for service-connected spermatocele. 

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO, in pertinent part, granted service connection for PTSD and for spermatocele, and assigned initial disability ratings of 10 and zero percent, respectively.  In a November 2009 rating decision, the RO increased the initial rating for PTSD to 70 percent.

In March 2011, the Board remanded the case for additional evidentiary development as to the initial rating claims on appeal.  In that decision, the Board also assumed jurisdiction over a TDIU claim raised in conjunction with the increased ratings on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded that claim as well. 

In November 2012 the Board remanded the case for further evidentiary development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the following reasons.  In November 2012, the Board remanded the case for further development including the following actions: to afford the Veteran a VA social and industrial survey to assess his employment history and day-to-day functioning; and to afford the Veteran VA examinations of his service-connected PTSD and spermatocele disabilities, to include an opinion as to the likelihood that these disabilities render him unable to secure and follow substantially gainful employment.

Subsequent to the November 2012 Board decision, the only VA examination report available to the Board for review in the claims file or electronic medical records (Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems), is a February 25, 2013 VA examination report.  That report, titled General Medical-Compensation Disability Benefits Questionnaire, indicated that the Questionnaire was applicable to male reproductive organs and PTSD.  

That report appears to be only a short summary of a review of the clinical record associated with VA treatment records.  The Questionnaire indicates that the examiner reviewed the claims file (VA only) and provided a summary of the medical evidence on file pertaining to the condition of the service-connected PTSD.  

The February 2013 VA examination report does not indicate that the Veteran underwent an actual examination in relation to his service-connected PTSD.  There is a notation that a PTSD examination was completed January 14, 2013, and that current social, occupational, educational, social and interpersonal functioning was addressed in that examination.  However, there is no report on file pertaining to a January 2013 VA examination.

Given the foregoing and on review of the February 2013 report narrative, it does not appear that the Veteran was physically examined at that time for the service-connected spermatocele.  Under the section, "Physical Exam" there is only a notation of "normal PE", or normal physical examination.  However, there are no specific objective findings as to the service-connected spermatocele on which to conclude that the Veteran underwent actual examination of that disability.  Further, there are no findings as required in the November 2012 Board remand, as to whether there was any voiding or renal dysfunction, or any other findings that would be consistent with the disability.

There is no report on file of any VA social and industrial survey.  A VA examination inquiry document printed in February 2013 noted that the files were being returned to "Orlando VA Comp and Pen" for the provider to conduct a VA social and industrial survey.  However, there is no report on file of any subsequent social and industrial survey of the Veteran; or of any other VA examinations following the November 2012 Board remand.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.   Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Because the actions required by the November 2012 Board remand were not adequately addressed, a remand is necessary for corrective actions as outlined below. 

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether there are any extant reports of any VA examination or VA social and industrial survey, that are dated after the November 2012 remand (addressing the claims on appeal) and not contained in the claims file or electronic medical records (Virtual VA and VBMS).  If any exist, obtain and associate such reports with the paper or electronic claims file.

2.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for his PTSD or spermatocele.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified, including all records of VA treatment dated since August 2012. 
 
3.  Thereafter, if one has not been completed, schedule the Veteran for a VA social and industrial survey to assess his employment history and day-to-day functioning.  A written copy of the report should be associated with the claims folder.

4.  Also, schedule the Veteran for VA exanimations to evaluate the current nature and severity of his service-connected PTSD and spermatocele disabilities.  Notice of the scheduled examinations must be sent to the Veteran's correct address of record and a copy of the notice must be associated with the claims file.  

The examiners must be provided with and review the entire claim file and any other pertinent records otherwise in the custody of VA including in electronic database form.  The respective examiners must elicit from the Veteran a narrative of all of the relevant symptoms associated with his PTSD and spermatocele.  

PTSD: 
The examiner must perform all indicated tests, studies, and mental status examination necessary for a complete evaluation of the service-connected PTSD; report all pertinent findings; and estimate the Veteran's Global Assessment of Functional (GAF) Scale score, which must be part of the report.  

The examiner must identify all of the Veteran's psychiatric symptoms; indicate the frequency, severity, or duration of those symptoms; and opine as to the extent to which the PTSD impacts on his ability to work.  In this regard the examiner must comment on findings in the private medical consultation reports on file received from Wende J. Anderson, Psy.D. 

Spermatocele:
Examination of the Veteran's service-connected spermatocele disability must include findings as to the extent, if any, of any pain, discomfort, or any related voiding, renal, or other dysfunction due to the disability. 

Both Examinations:
The examiners must comment respectively on the impact the Veteran's service-connected PTSD and spermatocele disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.  In answering the foregoing, the examiner should consider and comment on the findings of the requested VA social and industrial survey and related treatment records.

The examiners must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

5.  Thereafter, review the claims file to ensure that the foregoing development has been completed.  In particular, review the examination reports and the social and industrial survey to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall, 11 Vet. App. at 268.

6.  Finally, after completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, issue the Veteran a supplemental statement of the case, with an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

